Exhibit 10.1

 

REGAL ENTERTAINMENT GROUP

SUMMARY OF

ANNUAL EXECUTIVE INCENTIVE PROGRAM

 

Our board of directors and our stockholders have approved the following material
terms for payment of bonuses under our annual executive incentive programs.

 

Payment of an annual incentive to a covered executive officer is contingent upon
the attainment of one or more performance goals (which may be stated as
alternative goals) established in writing by the compensation committee of the
board of directors, while the attainment of such goals is substantially
uncertain, for a covered executive officer for each performance period, which is
generally our taxable year. Performance goals may be based on one or more
business criteria that apply to an individual, a business unit or our company as
a whole, but need not be based on an increase or positive result under the
business criteria selected. The compensation committee is prohibited from
increasing the amount of compensation payable if a performance goal is met, but
may reduce or eliminate compensation even if such performance goal is attained.

 

Performance goals are based on one or more of the following business criteria:
(1) total stockholder return; (2) such total stockholder return as compared to
total return (on a comparable basis) of a publicly available index such as, but
not limited to, the Standard & Poor’s 500 Stock Index; (3) net income;
(4) pretax earnings; (5) earnings before interest expense, taxes, depreciation
and amortization (“EBITDA”); (6) earnings before interest expense, taxes,
depreciation, amortization and rent (“EBITDAR”); (7) pretax operating earnings
after interest expense and before bonuses and extraordinary or special items;
(8) EBITDAR margin; (9) earnings per share; (10) return on equity; (11) return
on capital; (12) return on investment; (13) operating earnings; (14) working
capital; (15) ratio of debt to stockholders’ equity; and (16) revenue. The
maximum annual cash incentive award that may be granted to any covered executive
officer in any one year based on attainment of one or more of the foregoing
performance goals is $3 million. Under the company’s 2002 Stock Incentive Plan,
the maximum equity incentive award that may be granted to any covered executive
officer in any one year based on attainment of one or more of the foregoing
performance goals is 2,000,000 shares.

 

The annual incentive compensation payable in any fiscal year based on such
performance goals cannot be determined because the payment of such compensation
is contingent upon attainment of the pre-established performance goals, the
maximum amount of such compensation depends on our company’s performance for the
applicable performance period, and the actual annual incentive compensation to a
covered executive officer may reflect exercise of the compensation committee’s
discretion to reduce the annual incentive compensation otherwise payable upon
attainment of the performance goal.

 

--------------------------------------------------------------------------------